             Case 2:21-mj-00275-MAT Document 20 Filed 07/21/21 Page 1 of 6




01

02

03

04

05                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
06                                      AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ21-275 SKV
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )            ORDER DENYING REQUEST TO
10   JOSE MARQUEZ-GUADALUPE,              )            REOPEN DETENTION ORDER
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13           This matter comes before the Court on Defendant’s motion to reopen his detention

14 hearing and issue an order releasing him on pre-trial supervision. Dkt. 16 at 1. Defendant

15 waived a detention hearing at the time of his arrest and has been detained pending trial. Dkt.

16 8. He now seeks to reopen the detention order, asking the Court to consider new facts

17 relating to ties to the community, including his residence and employment. Dkt. 16. The

18 government opposes the motion. Dkt. 18.

19           The Court has considered the pleadings filed in support of and in opposition to the

20 motion and the remainder of the file and hereby DENIES the motion for the reasons stated

21 herein.

22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -1
            Case 2:21-mj-00275-MAT Document 20 Filed 07/21/21 Page 2 of 6




01                         PROCEDURAL AND FACTUAL BACKGROUND

02          On May 11, 2021, the Defendant had an initial appearance on a complaint charging

03 him with Illegal Reentry in violation of 8 U.S.C. 1326(a). The Defendant stipulated to

04 detention. The Honorable Mary Alice Theiler ordered the Defendant detained pending trial

05 and issued a detention order, stating:

06
             Defendant is a native and citizen of Mexico. He was not interviewed by
07           Pretrial services, so much of his background information is unknown or
             unverified. Defendant’s criminal record includes firearms offenses and a
08           prior Illegal Reentry charge, and at least two executed warrants of removal
             or deportation. An immigration detainer has been filed. A possible active
09           warrant from California has been identified. Defendant does not contest
             detention.
10
             Defendant poses a risk of flight based upon foreign citizenship, an
             immigration detainer, unknown background information, and alias
11
             identifiers. Defendant poses a risk danger based upon possible gang
             association, criminal history, a history of firearm possession, and unknown
12
             background information.
13          Dkt. 8 at 2.

14          The Court noted that the Defendant was not contesting detention, and concluded that

15 under 18 U.S.C. § 3142(f), “no condition or combination of conditions which defendant can

16 meet will reasonably assure the appearance of defendant as required and the safety of other

17 persons and the community.” Id.

18                                              DISCUSSION

19          The Court may reopen a detention hearing “if the judicial officer finds that

20 information exists that was not known to the movant at the time of the hearing and that has a

21 material bearing on the issue whether there are conditions of release that will reasonably

22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -2
            Case 2:21-mj-00275-MAT Document 20 Filed 07/21/21 Page 3 of 6




01 assure the appearance of such person as required and the safety of any other person and the

02 community.” 18 U.S.C. § 3142(f)(2). The statute therefore requires that the movant show

03 two things: (1) that he has new information, previously not known to him, and (2) that the

04 new information is material to the detention issue. Courts interpret the reopening provision

05 “strictly”. United States v. Ward, 63 F. Supp. 2d 1203, 1206 (C.D. Call 1999). “New and

06 materials information [under 3142(f)] consists of something other than a defendant’s own

07 evaluation of his character or the strength of the case against him: truly changed

08 circumstances, something unexpected, or a significant event.” United States v. Macpherson,

09 CR19-5213 BHS, 2020 WL 18122239 at *2 (W.D. Wash. Apr. 9, 2020).

10          Defendant’s motion cites as the bases for reopening detention documentation obtained

11 demonstrating a stable release address, numerous family and community members vouching

12 for his character, and verification of work and family responsibilities that establish strong ties

13 to the community. Dkt. 16 at 2. Although this information would have been known to

14 Defendant at the time of the initial hearing, defense counsel did not present argument, noting

15 that more time would be needed to prepare a release plan. Dkt. 8, 16. Because the “history

16 and characteristics” of the defendant, including his “character, physical and mental condition,

17 family ties, employment, financial resources, length of residence in the community,

18 community ties” are to be considered in determining detention or release pending trial, the

19 Court considers the information presented in Defendant’s motion to be material to the

20 determination of risk of flight and danger to the community, and will proceed with the

21 analysis required under 18 U.S.C. § 3142(g).

22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -3
            Case 2:21-mj-00275-MAT Document 20 Filed 07/21/21 Page 4 of 6




01          A Court deciding a detention issue is to consider the following factors: (1) the “nature

02 and circumstances of the offense charged,” (2) the “weight of the evidence against” the

03 defendant, (3) the “history and characteristics” of the defendant, including his “character,

04 physical and mental condition, family ties, employment, financial resources, length of

05 residence in the community, community ties, past conduct, history relating to drug or alcohol

06 abuse, criminal history, and record concerning appearance at court proceedings,” and (4) “the

07 nature and seriousness of the danger to any person or the community that would be posed by

08 the person’s release.” 18 U.S.C. § 3142(g).

09          The United States typically bears the burden of showing that defendant poses a danger

10 to the community by clear and convincing evidence, and it bears the burden of showing that a

11 defendant poses a flight risk by a preponderance of the evidence. United States v. Gebro,

12 948 F.2d 1118, 1120 (9th Cir. 1991).

13          The government does not contend, nor does the Court find, that Defendant poses a

14 current danger to any other person or the community pending trial. The Court also notes that

15 materials offered in support of his motion indicate that Defendant has significant ties to the

16 community. Dkt. 16 at Ex. A. However, the Court does find that the government has

17 demonstrated by a preponderance of the evidence that Defendant poses a risk of non-

18 appearance.

19          Defendant was convicted in 1999 of Participation in a Criminal Street Gang and

20 sentenced to 12 days of custody. On August 14, 2012, Defendant was stopped for speeding

21 in Oregon. United States v. Marquez, Case no. MJ12-00127 TC, D. Oregon, Dkt. 1.

22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -4
            Case 2:21-mj-00275-MAT Document 20 Filed 07/21/21 Page 5 of 6




01 Defendant admitted to the officer that he had over $20,000 in US currency in the vehicle, and

02 the officer found large amounts of US currency and a digital scale with some form of residue

03 after a K9 alerted to the presence of controlled substances. The officer found a second

04 backpack in the rear seat that contained three handguns, one of which had been reported

05 stolen. Defendant reported that he had bought two of the handguns on “the street” in Seattle

06 from known gang members. Defendant was convicted of Possession of a Stolen Firearm and

07 sentenced to nine months imprisonment. Dkt. 1. He was removed from the United States on

08 May 27, 2013, at San Ysidro, California, but returned to the United States only one week

09 later, on June 4, 2013, in Laredo, Texas. United States v. Jose Marquez Guadalupe, Case

10 No. MJ13-889, SD Tex., Dkt. 1. Defendant’s reentry was a violation of his terms of

11 supervised release imposed under his Oregon conviction. Defendant was convicted of Re-

12 entry of a Deported Alien on December 9, 2013, and sentenced to a term of imprisonment of

13 20 months and two years of supervision, to be served consecutively to a four month term of

14 imprisonment for the Oregon supervised release violation. A special condition of

15 supervision in the 2013 conviction stated:

16
             If deported, the defendant is not to reenter the United States illegally. If
17           the defendant is deported during the … the supervised release term,
             supervision by the probation office becomes inactive. If the defendant
18           returns, the defendant shall report to the nearest U.S. Probation Office
             immediately. Supervision by the probation officer reactivates
19           automatically upon defendant’s reporting.
             Id.
20
            The judgment also noted a list of aliases used by Defendant, as does the pre-trial
21
     services report prepared in this matter on May 11, 2021. Defendant was deported on March
22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -5
            Case 2:21-mj-00275-MAT Document 20 Filed 07/21/21 Page 6 of 6




01 5, 2015, at El Paso, Texas. It is unknown when the Defendant returned to the United States.

02          Defendant’s criminal history and history of violating court orders including the terms

03 of his supervised release and his prior unlawful entries to the United States, as well as his use

04 of aliases, demonstrate that no condition or combination of conditions will reasonably assure

05 that Defendant will voluntarily appear.

06          The Motion to Re-open the Order for Detention is DENIED.

07          DATED this 21st day of July, 2021.

08

09
                                                          A
                                                          S. KATE VAUGHAN
10                                                        United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -6
